DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         FRITZ RAYMONVIL,
                             Appellant,

                                    v.

U.S. BANK NATIONAL ASSOCIATION, As Trustee, Successor In Interest
  To BANK OF AMERICA, NATIONAL ASSOCIATION, As Trustee For
  MERRILL LYNCH MORTGAGE INVESTORS TRUST, Mortgage Loan
           Asset-Backed Certificates, Series 2006-WMC2,
                             Appellee.

                              No. 4D20-376

                          [October 22, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Judge; L.T. Case No. 50-2018-CA-014424-
XXXX-MB.

  Philippe Symonovicz of the Law Offices of Philippe Symonovicz, Fort
Lauderdale, for appellant.

   Nancy M. Wallace of Akerman LLP, Tallahassee; and William P. Heller
of Akerman LLP, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN, JJ., and FRINK, KEATHAN, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.